This matter arises from a reservation and report, pursuant to G. L. c. 215, § 13 (1992 ed.), by a Probate and Family Court judge on a question concerning that court’s jurisdiction to consider a joint petition for adoption by the child’s natural mother and her female partner. We transferred the case to this court on our own motion and conclude that the jurisdictional issue in this case is controlled by Adoption of Tammy, ante 205 (1993), decided today.
There is nothing on the face of G. L. c. 210 (1992 ed.), the statute governing adoptions, that prevents the Probate Court from considering a joint petition to adopt brought by unmarried petitioners like the two women in this case. The provision in § 1 that requires married persons to adopt jointly does not by its terms apply to unmarried persons. The statute does not otherwise expressly require or prohibit joinder by any person. The Probate Court thus has jurisdiction to consider a variety of adoption petitions to determine whether a proposed adoption is in the subject child’s best interests. Adoption of Tammy, supra.
The judge in this case did not hold an evidentiary hearing to determine whether the necessary written consents and other preconditions to adoption have been obtained, or whether the requested adoption would be in the best interests of Susan. Accordingly, this case is remanded to the Probate and Family Court for further proceedings pursuant to G. L. c. 210.
For the reasons stated in Adoption of Tammy, supra at 217-220, Justices Nolan, Lynch, and O’Connor do not join in this opinion.

So ordered.

Elspeth B. Cypher, Assistant District Attorney, for the Commonwealth.
Kathleen V. Curley, Committee for Public Counsel Services (Colleen A. Tynan with her) for the defendant.